IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LEI KE,                                    : No. 151 EAL 2016
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
DREXEL UNIVERSITY,                         :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of August, 2016, the Petition for Allowance of Appeal,

Motion for Leave to File a Response, and Motion for Leave to File a Motion Concerning

a Discovery Issue are DENIED.